UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7854



CARL DWIGHT KNOTT,

                                           Petitioner - Appellant,

          versus


JOSEPH P. SACCHET; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-01-
2047-MJG)


Submitted:   February 12, 2002         Decided:     February 28, 2002


Before WIDENER, WILKINS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carl Dwight Knott, Appellant Pro Se.     John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl Dwight Knott seeks to appeal the district court’s order

extending the time in which the Respondents could respond to the

order to show cause as to Knott’s petition under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).    We dismiss the appeal for lack of juris-

diction because the order is not appealable.    This court may exer-

cise jurisdiction only over final orders and certain interlocutory

and collateral orders.      28 U.S.C. §§ 1291, 1292 (1994); Fed. R.

Civ. P. 54(b).   See also Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541 (1949).   The order here appealed is neither a final order

nor an appealable interlocutory or collateral order.

     We deny a certificate of appealability and dismiss the appeal

as interlocutory. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           DISMISSED




                                   2